 In the Matter of THE KROGER COMPANY, EMPLOYER'andRETAILCLERKS INTERNATIONAL PROTECTIVE ASSOCIATION, AFL, LOCAL 219,PETITIONERCase No. 14-B-1,043.-Decided August 02, 1946Frost and Jacobs,byMr. C. J. Petzhold,of Cincinnati, Ohio, for theEmployer.Messrs. Paul H. JonesandFred W. Lotz,of Belleville, Ill., for thePetitioner.Mr. Seymour M. Alpert,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at'Belleville,Illinois, on June 13, 1946, before Elmer L. Hunt, Trial Examiner.The Trial ' Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE EMPLOYERThe Kroger Company, an Ohio corporation with its principal officein Cincinnati, Ohio, is engaged in the purchase and distribution offood, food products, and allied items, and operates in this connectionapproximately 2,700 retail outlets in 18 States of the United States.We are here concerned solely with the Employer's 3 stores in the cityof Belleville, Illinois, located at 309 East Main Street, 335 West MainStreet, and 24 North High Street, respectively.During the past year,the Employer's purchases of food, food products, and allied items forthese 3 stores exceeded $500,000 in value, of which approximately 75percent represented shipments to it from points outside the State ofIllinois.In addition, the Employer purchases annually, through itsIThe name of the Employer appearsas amended at the hearing.70 N. L It. B., No 25.263 264DECISIONSOF NATIONALLABOR RELATIONS BOARDBelleville stores, substantial quantities of eggs for shipment to itswarehouse in-St. Louis, Missouri.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of the store managers at its three Bellevillestores until the Petitioner has been certified by the Board in an appro-priate unit.In its brief, the Employer moved to dismiss the petition on- theground that its store managers are management representatives andnot employees within the meaning of the Act inasmuch as they arevested with authority to hire, discharge, and change the status of allemployees under their supervision.For the reasons stated by us in theL. A. Youngcase 2 and following cases, we find, contrary to the Em-ployers contention, that its store managers are employees within themeaning of Section 2 (3) of the Act, and we shall, accordingly, denyitsmotion to dismiss.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within 'the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks to represent the store managers of the Em-ployer's three Belleville, Illinois, stores and, in effect, requests thatif the Board directs an election and the Petitioner wins, these em-ployees be merged into the existing unit of grocery departmentemployees at these three stores which it presently represents 4With-out waiving its primary position that the store managers cannot formany appropriate unit, the Employer impliedly contends that the unitis inappropriate because its geographical scope is too limited, and that,2Matter of L A. Young Sprinq d Wire Corporation,65 N L R B 2983Matter of The Great Atlantic dPacificTea Company,69 N L R B.,No 55;Matterof Jonesd Laughlin Steel Corporation,Vesta-Shannopin Coal Division,66 N L. R. B. 386;'Matter of The B. F Goodrich Company,65 N. L. R. B.-294.4The most recent contract between the Employer and the Petitioner is dated March 15,1946,and recognizes the Petitioner as collective bargaining representative for "all personsemployed(in the three Belleville stores),except meat department employees,and thosepersons employed in abona fideexecutive capacity."The meat department employees areorganized in a similar unit represented by another union. THE KROGERCOMPANY265in any event, the same union which represents its rank and file em-ployees may not represent the store managers in a separate unit or aspart of the existing unit.The stores maintained by the employer are divided into 25 branches,which are subdivided into districts.In the Employer's district 406,which comprises 19 stores in the State of Illinois, are located the 3Belleville stores, together with 10 stores located in East St. Louis, and1 each in the following communities : Millstadt, Dupo, Waterloo, Free-burg, Red Bud, and New Athens.There are approximately 7, 10, and20 employees, respectively, in the 3 Belleville stores, each with a man-ager in charge.These managers spend virtually all their time super-vising and training their subordinates.In the course of their duties,they hire employees subject to the approval of the district manager,discharge employees for flagrant breaches of discipline, such as drunk-enness and insubordination, and transfer employees from one job toanother within the store.They may also recommend promotions, pay,increases, transfer to another store, or discharges, and, in most instancestheir recommendations are followed implicitly. In addition, the storemanagers may purchase certain types of merchandise such as produceand eggs and establish prices on some foods.It is clear from the foregoing that the store managers are super-visory employees within our usual definition of that term, and, assuch, may not be included in the same unit with rank and file employeesin the absence of a custom of inclusion in the industry.Although thePetitioner points in the latter connection-to certain agreements inthe East St. Louis, Illinois, area wherein the Employer's store man-agers are included in the same, unit with the store clerks for the pur-poses of collective bargaining, and although the agreements arepertinent on the issue, we are of the opinion that the evidence is not ofsufficient probative value to establish such a custom.Accordingly, forthe reasons stated above, we shall reject the Petitioner's request thatthe store managers be permitted to merge with the rank and file em-ployees and shall consider, instead, the establishment of a separateunit for these employees.As noted above, the Employer contends that a unit of managers ofthe Belleville stores is inappropriate because of its limited scope.Wehave considered the question of the appropriate grouping of super-visory employees in several recent cases, and have concluded that thebest results are achieved by following generally the pattern establishedfor the rank and file employees in the absence of a collective bargaininghistory for the employees in the industry involved.The record re-veals that the employees in both the grocery departments and the meatdepartments of the Belleville stores are organized into units coexten- 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDsive with the one sought herein. It further shows that the Petitionerhas not extended its organizational activity to any of the stores out-side Belleville due to its limited jurisdiction. Indeed, although therank and file group may appropriately comprise part of a larger unit,organization among them has proceeded on a narrower basis, -and thefeasibility of functioning as -an appropriate unit on this narrowerbasis has been amply demonstrated.Accordingly, we are persuadedthat the Employer's store managers at its three Belleville stores consti-tute a homogeneous, identifiable group of employees who may presentlyfunction together for collective bargaining purposes.With respect to the Employer's further contention that the sameunion which represents the rank and file employees is incompetent torepresent its supervisory personnel, we have frequently held, as wedo now, that the Board has no power to place limitations on the rightof supervisory employees to select for the purposes of collective bar-gaining representatives of their own choice.bAccordingly, we find that all store managers in stores of the Em-ployer in the City of Belleville, Illinois, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section9 _(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Kroger Company, Cin-cinnati, Ohio, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Fourteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of National Labor Relations Board Rules and Regulations-Series 3, as amended, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls,-but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not they de-bSeeMatter of American Locomotive Company,67 N L R. B , 1123;Matter of TheCurtis Bay Towing Company of Pennsylvania,et at.,66 N. L. R. B, 1152 ;Matter ofJones & LaughlinSteel Corporation, supra THE KROGERCOMPANY267sire to be represented by Retail Clerks International' Protective Asso-ciation, AFL, Local 219, for the purposes of collective bargaining.MR.GERARDD: REILLY, dissenting :For the reasons stated in my dissenting opinions inMatter ofJones do Laughlin Steel Corporation, Vesta-Shannopin Coal DivisionsandMatter of Packard Motor Car Company ,7I am constrained todissent from this decision.6 66 N L R B. 386.7 64 N.L.R B 1212and61N L. R.B.4.